United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-3248
                                   ___________

United States of America,             *
                                      *
           Plaintiff - Appellee,      * Appeal from the United States
                                      * District Court for the
     v.                               * Southern District of Iowa.
                                      *
Rex Layne Bassinger,                  *      [UNPUBLISHED]
                                      *
           Defendant - Appellant.     *
                                 ___________

                             Submitted: May 18, 2006
                                Filed: June 6, 2006
                                 ___________

Before BYE, HANSEN, and SMITH, Circuit Judges.
                            ___________

PER CURIAM.

      Rex Bassinger pleaded guilty to possessing pseudoephedrine for the purpose
of manufacturing methamphetamine and was sentenced to 240 months of
imprisonment. Bassinger appealed and we remanded for resentencing pursuant to
United States v. Booker, 543 U.S. 220 (2005). Upon remand, the district court1
sentenced Bassinger below the applicable advisory guideline range to 216 months of
imprisonment and three years of supervised release. Bassinger now appeals, arguing


      1
        The Honorable Ronald E. Longstaff, Chief Judge, United States District Court
for the Southern District of Iowa.
the district court erred by applying various enhancements based upon facts neither
admitted nor found by a jury and by imposing an unreasonable sentence. Bassinger
does not argue the district court committed factual error. Accordingly, our review of
the court’s interpretation and application of the guidelines is de novo, United States
v. Mashek, 406 F.3d 1012, 1017 (8th Cir. 2005), and we must determine whether the
court abused its discretion in imposing an unreasonable sentence. United States v.
Dalton, 404 F.3d 1029, 1032 (8th Cir. 2005).

       Bassinger’s judicial factfinding claim is without merit. When a district court
treats the guidelines as advisory, it commits no Sixth Amendment error by finding
facts necessary to apply an enhancement. See United States v. Salter, 418 F.3d 860,
862 (8th Cir. 2005), cert. denied, 126 S. Ct. 1399 (2006). Indeed, we have held “the
sentencing judge is entitled to find all the facts appropriate for determining either a
Guidelines sentence or a non-Guidelines sentence.” United States v. Haack, 403 F.3d
997, 1002 (8th Cir.), cert. denied, 126 S. Ct. 276 (2005). Accordingly, the district
court committed no error when calculating the applicable guideline range.

       Bassinger next argues the district court imposed an unreasonable sentence.
Bassinger’s sentence was twenty-four months below the statutory maximum and
presumptively reasonable guideline range. See United States v. Lincoln, 413 F.3d
716, 717-18 (8th Cir.), cert. denied, 126 S. Ct. 840 (2005). The sentencing transcript
establishes the district court considered the factors under 18 U.S.C. § 3553(a) and
imposed a lower nonguideline sentence after consideration of those factors. Bassinger
has not presented any evidence or argument that the district court based its sentence
upon an irrelevant factor, failed to consider a relevant factor, or made a clear error of
judgment so as to prejudice him. See Haack, 403 F.3d at 1004. Accordingly, we
conclude the ultimate sentence, which is two years less than the statutory maximum
and the effective advisory guideline range, is reasonable.

      We therefore affirm the district court.
                      ______________________________


                                          -2-